Citation Nr: 1524370	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-28 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for dermatofibroma sarcoma protuberans, due to contaminated water exposure at Camp Lejeune.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel











INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1956 to January 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit sought on appeal. 
 
The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) electronic file as well as the files maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and credible evidence is against a finding that the Veteran's dermatofibroma sarcoma protuberans is attributable to service, including in-service exposure to contaminated drinking water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for entitlement to service connection for dermatofibroma sarcoma protuberans, due to contaminated water exposure at Camp Lejeune, have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A June 2013 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  It provided examples to the Veteran of the types of evidence he could submit in support of his claims, and notified him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf.  The June 2013 letter also clearly indicated that a notice of "what the evidence must show" was included in an attachment.  In view of the presumption of regularity under which it is presumed that government officials "have properly discharged their official duties," see Marsh v. Nicholson, 19 Vet. App. 381 (2005), the Board presumes that proper enclosure was included with the June 2013 letter, and that the appellant was provided accurate information as how to substantiate a claim for service connection.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  Significantly, the Veteran has also not asserted that this notice was not received, and he submitted a response to the letter in June 2013, stating that he had no other information or evidence to give to VA to support his claim.  The Veteran's claim was also subsequently readjudicated in a July 2014 Statement of the Case (SOC).

Regarding the duty to assist, the Veteran's service treatment records, VA medical treatment records, service personnel records, VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2). 

A VA medical opinion was obtained in April 2014.  The medical opinion addresses the etiology of the Veteran's dermatofibroma sarcoma protuberans, specifically, the relationship between his condition and exposure to contaminated drinking water at Camp Lejeune during service, and includes a basis for the opinion.  Thus, this VA opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Although the April 2014 VA opinion addressed the relationship between the Veteran's dermatofibroma sarcoma protuberans and exposure to contaminated drinking water at Camp Lejeune, it did not address whether this condition was otherwise related to service.  Remand for a supplemental opinion or new VA examination is not necessary, however, as there is no competent, persuasive evidence of record to suggest any relationship between the Veteran's dermatofibroma sarcoma protuberans and service, as explained below.  In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court held that the Board is not obligated to investigate all possible theories of entitlement.  In reaching that conclusion, the Court observed that the duty to provide a medical examination as to whether a particular theory of service connection has merit is explicitly limited to situations where there is already some evidence in the record of a current disability and some evidence that indicates that the disability may be associated with the claimant's military service.  Id. at 553.  The Court determined that, had Congress wanted the Secretary to automatically provide an examination on all possible theories, § 5103A would not read the way it does.  The Court concluded that, if the evidence is insufficient to reach the low threshold necessary to trigger the duty to assist, see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), then any failure to discuss the theory is not prejudicial.  Robinson, 21 Vet. App. at 553.  In this case there is no competent, persuasive evidence tending to link the Veteran's dermatofibroma sarcoma protuberans to service other than in-service exposure to contaminated drinking water.  The Board adds that the Veteran has never asserted that there was any disease, injury, or event in service other than his exposure to contaminated drinking water that caused his condition.  In other words, he has not asserted any other etiological relationship to service except for exposure to contaminated drinking water, which has been addressed by the April 2014 VA examiner.  In addition, the Veteran has never asserted continuity of symptomatology since service.  Therefore, VA's duty to assist has been satisfied.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that service connection is warranted for dermatofibroma sarcoma protuberans, due to exposure to contaminated water while stationed at Camp Lejeune.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).

Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at 6.

The National Academy of Sciences' National Research Council (NRC) published its report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  The list of 14 diseases in this NRC report is not an exhaustive list, however.

The Board notes that VA has already conceded the Veteran's exposure to contaminated water due to personnel records confirming the Veteran's presence in Camp Lejeune from June 1958 to January 1959.  

The Veteran's service treatment records are negative for complaints of treatment of dermatofibroma sarcoma protuberans, or any other skin condition.  Post-service private treatment records from November 2012 show the Veteran as being diagnosed with dermatofibroma sarcoma protuberans in the right neck and right upper chest, and having undergone surgery.  There is no prior record of the Veteran being diagnosed with or treated for dermatofibroma sarcoma protuberans or any other skin condition, and the Veteran does not contend otherwise.  In fact, VA treatment records from February 2013 note that the Veteran stated he had "neck cancer 11/12."  

A VA medical opinion was obtained in April 2014.  The RO provided the examiner with the following Appendices to VBA Training Letter 11-03: Appendix A, Internet websites related to the issue of contaminated water at Camp Lejeune; Appendix B, Diseases potentially associated with exposure to contaminants present in the Camp Lejeune water supply between 1957 and 1987; Appendix C, Websites describing potential health effects of exposure to chemical contaminants present in the water supply of Camp Lejeune between 1957 and 1987; and Appendix D, Notice to Examiners Evaluating Claims Based on Service at Camp Lejeune.  The examiner provided an opinion that the Veteran's neck cancer and chest tumor were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran was diagnosed with dermatofibroma sarcoma protuberans in November 2012, and that he was stationed at Camp Lejeune from April 1956 to June 1956 and from June 1958 to January 1959, as indicated by the service treatment records.  The examiner also stated that a review of the medical literature showed that dermatofibroma sarcoma protuberans was a tumor of unknown etiology, and was not associated with exposure to contaminated water at Camp Lejeune.  The examiner added that this was in contrast to the known increased risk of hemangiosarcomas, which the Veteran did not have.  The April 2014 opinion is afforded significant  probative weight as it was provided following review of the claims file, and provided an adequate rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for dermatofibroma sarcoma protuberans, due to exposure to contaminated water at Camp Lejeune.  Dermatofibroma sarcoma protuberans is not one of the conditions in which the most currently available scientific evidence has linked to contaminated water at Camp Lejeune.  The only competent, probative (persuasive) opinion on the question of whether the Veteran's  dermatofibroma sarcoma protuberans was related to his exposure to contaminated drinking water at Camp Lejeune during service weighs against the claim for service connection.  The Veteran has not presented or identified any existing, contrary medical opinion that, in fact, supports the claim for service connection.  There is no medical evidence even suggesting that the Veteran's dermatofibroma sarcoma protuberans was related to his exposure to contaminated drinking water at Camp Lejeune, or was otherwise related to service.  Additionally, there is also no medical evidence, and the Veteran has not contended, that his condition manifested itself to a compensable degree within one year of his separation from military service, so service connection is not warranted on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.

In addition to the medical evidence, the Board has considered the Veteran's contention that his dermatofibroma sarcoma protuberans is related to service.  The Veteran also asserts that since the April 2014 examiner stated that his tumor was of unknown origin, he should be afforded the benefit of the doubt.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  The Board notes that the Veteran may sincerely believe that his dermatofibroma sarcoma protuberans is related to his exposure to contaminated water at Camp Lejeune, however, he does not have or claim to have any specialized knowledge in the field of medicine.  He is not considered competent (meaning medical qualified) to address the complex medical question regarding the etiology of his condition.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's dermatofibroma sarcoma protuberans was many years after his discharge from active duty, and there is no scientific or medical evidence linking it to the circumstances of his service.  The weight of the competent medical evidence is also clearly against a link between the Veteran's dermatofibroma sarcoma protuberans and his chemical exposure at Camp Lejeune.  The Board has considered the Veteran's statements, but finds they are outweighed by the competent medical evidence of record.  Therefore, the evidence is against a nexus between the Veteran's dermatofibroma sarcoma protuberans and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for dermatofibroma sarcoma protuberans, due to contaminated water exposure at Camp Lejeune, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


